Citation Nr: 0826703	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  00-24 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had active duty service from February 1972 to 
January 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from n August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in June 2006.  The 
Board previously remanded this case for further development 
in September 2006.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed inservice stressors have not been 
corroborated. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  Back disability was not manifested during the veteran's 
active duty service.
 

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2001 and September 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Further, prior to the issuance of the rating decision, the RO 
sent a PTSD questionnaire to the veteran.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial rating 
decision was issued prior to enactment of the VCAA.  
Nevertheless, the RO sent a VCAA notice to the veteran in 
July 2001 after enactment of the VCAA and again on remand in 
September 2006.  The deficiency in the timing of these 
notices was remedied by readjudication of the issues on 
appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the September 2006 
notice as well as a March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records and Social Security 
Administration (SSA) records.  The Board also finds that the 
RO complied with its September 2006 remand by obtaining the 
VA treatment records, private treatment records and SSA 
records as directed.  See Stegall v. West, 11 Vet.App. 268 
(1998).  The Board notes that additional medical records 
regarding treatment of the PTSD would not provide a basis to 
award the veteran service connection for this disability 
without confirmed stressors.  Accordingly, the Board finds no 
basis to remand this case to the RO for additional 
development even assuming that additional pertinent medical 
records were available.  The veteran has supplied no 
information that would provide a basis to confirm the 
veteran's alleged stressors in service.  Further, the record 
in this case includes extensive efforts by the RO to support 
the veteran's claim, including attempts to confirm the 
veteran's alleged stressor in service.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In an October 2006 statement, the veteran clearly 
stated that he had no further information or evidence to 
substantiate his claim.   

Further, with respect to the issue of PTSD, as it is 
determined below that the veteran's inservice stressors have 
not been corroborated, affording the veteran a VA examination 
to assess whether he has PTSD would prove pointless.  Thus, 
the Board finds that a VA examination with respect to this 
issue is not necessary. 

With respect to the issue of entitlement to service 
connection for back disability, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
a back disability in service.  Moreover, given the absence of 
any competent evidence of the claimed post-service disability 
until 18 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2007) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of a back disability.  Because the evidence does 
not establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for back disability, it is not necessary to obtain 
a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of a back disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Post-Traumatic Stress Disorder (PTSD)

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Initially, the Board notes that private and VA treatment 
records show that the veteran has been treated for other 
psychiatric disabilities.  SSA records also showed that the 
veteran was considered disabled since July 1980 due to mental 
retardation and generalized anxiety.  June 1978, June 1984 
and June 1988 rating decisions denied service connection for 
a psychiatric disability described as a nervous condition.  
The veteran did not initiate appeals from these 
determinations.  Thus, this analysis only pertains to the 
issue of PTSD and does not address any other acquired 
psychiatric disability for which the veteran has been 
treated.  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  However, a 
March 1993 VA treatment record showed a prior medical history 
of PTSD.  Subsequent VA treatment records continued to show 
an assessment of PTSD.  Further, a June 2000 private medical 
report and May 2003 letter from the same medical doctor also 
showed a diagnosis of PTSD.  Since there is a current 
diagnosis of PTSD, the Board must determine whether there is 
a corroborated inservice stressor to determine whether the 
veteran's current PTSD could be related to service. 

The Board observes that the veteran's service personnel and 
medical records do not show that the veteran was stationed in 
Vietnam at any time during his active service.  Further, his 
DD 214 does not show that the veteran received any combat 
medals or Vietnam service medals.  Essentially, there is no 
evidence in the record that the veteran served in combat, or 
even in Vietnam.  As it is not shown the veteran engaged in 
combat, his unsupported assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The veteran reported in his hearing testimony that he was 
deployed to Da Nang Air Base in Vietnam for 30 days on 
temporary duty around December 1972 and that the base came 
under attack while he was there.  In its September 2006 
remand, the Board directed the RO to attempt to verify the 
veteran's alleged Vietnam service and claimed stressor 
incident.  The RO requested the National Personnel Records 
Center (NPRC) to verify the veteran's temporary duty status 
in Vietnam.  In September 2006, the NPRC responded that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

In support of his claim, the veteran has also submitted a 
copy of a military police receipt of property that lists the 
veteran's name and includes a description of several combat 
medals and Vietnam medals.  Nevertheless, this document does 
not appear to be an official document issued by the United 
States Service Department and, thus, has no probative value 
when weighed against the veteran's official DD 214, which 
again showed that the veteran did not receive any combat or 
Vietnam service awards, and the NPRC response.  
 
In sum, without any evidence that the veteran ever served in 
Vietnam, he has failed to provide any verifiable stressor 
details.  The Board acknowledges the veteran's statements 
that he had traumatic experiences while in service.  
Nevertheless, these experiences have not been corroborated by 
official service records or other credible supporting 
evidence.  As already noted, the veteran did not participate 
in combat with the enemy and the veteran's stressors could 
not be verified.  Thus, even though there is medical evidence 
that the veteran does suffer from PTSD, his claim must fail 
since there is no competent evidence that any PTSD is related 
to a verified stressor.  A diagnosis of PTSD which is based 
on an examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  
Service connection for PTSD must be denied as there is no 
evidence that any current PTSD that the veteran suffers from 
is related to any stressors that occurred during his active 
duty service.

In conclusion, a preponderance of the evidence is against the 
veteran's claim for PTSD.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Back Disability

The veteran is also seeking entitlement to service connection 
for back disability.  In his hearing testimony as well as 
other statements of record, the veteran indicated that his 
current low back disability was due to participating in jump 
school while in service.  However, service personnel records 
do not show any evidence that the veteran did parachute jumps 
while in service.  Further, service treatment records are 
silent with respect to any complaints of back pain or a 
diagnosis of a back disability.  Importantly, the veteran's 
January 1974 service examination prior to discharge showed 
that the veteran's spine was evaluated as clinically normal.  

The first post service medical evidence of any sort of back 
problem is a January 1992 VA treatment record, 18 years after 
the veteran's discharge from service.  The record showed low 
back pain for two months.  A follow up March 1993 VA 
treatment record showed that the veteran had low back pain on 
and off for one year.  The assessment was chronic back strain 
related to mattress.  Follow up VA treatment records 
continued to show complaints of low back pain.  
Significantly, an August 2005 treatment record showed a 
complaint of chronic intermittent low back pain for almost 20 
years.  However, none of these treatment records link any 
current back disability to service.  

Therefore, based on the medical evidence of record, the Board 
must find that service connection for back disability is not 
warranted.  There is no evidence of any injury to the back in 
service, or that the veteran participated in parachute jumps 
while in service.  Significantly, there is no medical 
evidence linking any current back disability to service.  
Further, although an August 2005 treatment record showed 
complaints of low back pain for 20 years, it was 18 years 
after service until the first medical evidence of low back 
pain so there is no supporting evidence of a continuity of 
pertinent symptomatology.  Further, even considering that the 
veteran had low back pain for 20 years in August 2005, the 
onset of pain still would have been 11 years after the 
veteran's discharge from active duty service.  

The Board acknowledges the veteran's statements indicating 
that his current low back disability is related to service, 
in particular to parachute jumps he did while in service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for a back 
disability.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the veteran 
has not demonstrated that he has the expertise required to 
diagnose a back disability and link any current back 
disability to service.    

The fact remains that there is no indication that any back 
disability was present in service or that any diagnosed back 
disability is linked to service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claim.  Accordingly, the Board finds that the 
weight of the evidence is against the presence of a disease 
or injury in service, and a causal nexus between a current 
back disability to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for back disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD and for back disability is not 
warranted.  The appeal is denied as to both issues. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


